ORDER

PER CURIAM.
AND NOW, this 23rd day of February, 2010, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all remaining issues. The issue, rephrased for clarity, is:
Should plaintiffs who attempt to invoke Pennsylvania’s narrow discovery rule to toll the statute of limitations be *320required to prove their “reasonable diligence” in order to survive summary judgment, or should the determination of plaintiffs’ “reasonable diligence” necessarily be submitted to the jury? See Wilson v. El-Daief, 600 Pa. 161, 964 A.2d 354 (2009).
Justice ORIE MELVIN did not participate in the consideration or decision of this matter.